Citation Nr: 0003648	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and her mother





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
October 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1998 rating decision, in 
which the RO denied the veteran's claim of service connection 
for PTSD.  The veteran filed an NOD in June 1998, and the RO 
issued an SOC in July 1998.  The veteran filed a substantive 
appeal also in July 1998.  In November 1998, the veteran and 
her mother testified before a hearing officer at the VARO in 
Baltimore.  A supplemental statement of the case (SSOC) was 
issued in April 1999.  

The Board notes that the RO, in a decision entered in 
December 1992, denied the veteran's claim for an increased 
rating for a heart disorder, then rated as 10 percent 
disabling.  In April 1993, the veteran submitted an NOD with 
respect to that determination.  No SOC was, or has been, 
issued by the RO.  This raises the procedural issue of 
whether the Board should remand that matter, under Manlincon 
v. West, 12 Vet.App. 238, 240-41 (1999), and Godfrey v. 
Brown, 7 Vet.App. 398, 408-10 (1995), for issuance of a SOC.  
Further review, however, discloses that, in December 1993, 
the RO increased the veteran's disability rating to 30 
percent, effective from May 1992.  That same month, the RO 
advised the veteran of its action in granting the increased 
rating, and indicated that that the RO considered that action 
to have satisfied issue on appeal.  To date, the veteran has 
raised no concern or objection as to the action by the RO.  
Based upon judicial precedent holding that remands which 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided, 
we conclude that a remand of that issue is not appropriate.  
See Winters v. West, 12 Vet.App. 203, 207 (1999) (en banc).



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. There is an approximate balance of positive and negative 
evidence as to whether the veteran's claimed inservice 
stressor of sexual harassment has been adequately 
corroborated.  

3. Based upon a review and examination by two VA 
psychiatrists, the veteran is currently shown to have PTSD 
as a result of a verified inservice stressor.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that PTSD was incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that the enlistment medical examination, in January 1979, 
revealed no complaints or findings relative to any 
psychiatric disorder or PTSD.  During the course of her 
active duty, the veteran was noted, in October 1979, to be 
suffering from tension and stress.  In April 1981, she was 
noted as having been seen at the General Psychiatry Clinic on 
consultation from the Mental Health Clinic.  There is no 
indication as to the reason the veteran was treated.

In September 1983, the veteran was noted to have been seen at 
the Community Mental Health Activity, and it was reported 
that she would be followed as the occasion required.  A 
treatment note, dated in December 1983, reported that the 
veteran's case had been closed effective that date.  
Thereafter, in August 1985, a medical note reflected the 
veteran's treatment for depression.  She was noted to be 
taking Xanax.  At separation, the veteran was noted not to 
have requested a separation medical examination.  

On VA examination in March 1988, following her release from 
active service, the veteran was diagnosed with major 
depression, moderately severe.  She reported that her 
depressive illness had begun approximately five years 
previously.  In a July 1988 rating decision, the RO denied 
the veteran's claim for service connection for depression.  
In a May 1991 Board decision, the veteran's claim was also 
denied.  

Thereafter, in November 1996, the veteran filed a claim 
seeking service connection for PTSD as a result of a personal 
assault in service, and also reported that her mental 
condition had been aggravated by her hospitalization at the 
VA Medical Center (VAMC) in Baltimore.  

Subsequently, the RO received various supportive statements 
from the veteran, as well as other individuals who reportedly 
served with her in service, in addition to statements from 
family members.  The veteran, in her statement to the RO, 
noted that her First Sergeant, whom she specifically named, 
had sexually harassed her while she was assigned to the 19th 
Maintenance Company in Hanau, Germany.  The veteran indicated 
that the Sergeant had also harassed her boyfriend (also a 
member of the 19th Maintenance Company), and that both she 
and her boyfriend were given extra duty assignments and 
various restrictions. The veteran also reported that the 
Sergeant had told her that she would not see her family 
alive, and that she would return to the United States in a 
box if she did not do what he wanted.  She further noted that 
she had informed her chain of command about the Sergeant's 
threats, but was told that nothing could be done.  The 
veteran indicated that, as a result, she became depressed and 
was treated at the base mental health/hygiene clinic, and was 
prescribed Valium.

A statement from the veteran's ex-husband noted that he had 
served with the veteran in Germany, and that they had dated 
while stationed together.  He noted that the above-discussed 
Sergeant had become infatuated with the veteran and had 
resented the veteran and he being together.  He further 
reported that the veteran was fearful of the Sergeant, and 
was afraid that he was going to hurt her.  In addition, the 
veteran's ex-husband indicated that a Platoon Sergeant, whom 
he named, who was friendly with the First Sergeant, had 
struck the veteran.  He noted further that, following her 
return from Germany, the veteran was depressed, and began 
using drugs and alcohol.  He also related an incident during 
their marriage in which the veteran called him after she had 
seen the above-discussed Platoon Sergeant at a stateside 
military school she was attending.  He reported that the 
veteran kept saying that the Platoon Sergeant was there at 
the school, and that she was sure the First Sergeant going to 
"get her."  When he arrived at the school, the veteran's 
ex-husband reported that the veteran was crying and very 
depressed.  

In addition to the statement from the veteran's ex-husband, 
the RO also received a statement from a former service member 
who had served with the veteran.  That individual reported 
that she had met the veteran in 1980 while both were 
stationed in Germany.  She indicated that the veteran had 
been assigned to PAC headquarters after having problems with 
the above-discussed First Sergeant in the 19th Maintenance 
Company.  She noted that she and the veteran had become 
friends and often talked, and the veteran had stated that she 
was terrified of the First Sergeant, and was afraid he would 
not let her return home alive to the United States.  In 
addition, the veteran's former service colleague reported 
that she had checked on the stories told to her by the 
veteran with other NCO's (noncommissioned officers), and 
learned that the First Sergeant was obsessed with the 
veteran.  Furthermore, she noted that the veteran had been a 
social drinker when they first met, but later began to drink 
heavily, and was always crying and depressed.  

The RO also received statements from the veteran's daughter 
and mother, which further supported her contentions that she 
had been sexually harassed in service.  The veteran's mother 
noted that, prior to service, the veteran had been a happy 
person, but when she returned stateside from Germany, she was 
not the same.  She reported that the veteran's nerves were 
bad, that she drank heavily, and constantly talked about her 
First Sergeant and what he had done to her.  The veteran's 
mother also indicated that the veteran had told her the First 
Sergeant had attempted to rape her.  

In addition to the supportive statements, the veteran also 
submitted to the RO a completed PTSD Personal Assault 
Questionnaire.  In particular, the veteran reported on the 
questionnaire that she had been treated both in Germany and 
stateside for her mental condition, and also that she had 
served in Hanau, Germany, with the 19th Maintenance Company, 
3rd Support Battalion.  

In May 1997, the RO received a discharge report from the VAMC 
in Baltimore, dated from April to May 1997.  The diagnoses 
noted in the report were "rule out" adjustment disorder, 
rule out PTSD, and rule out obsessive-compulsive disorder.  
In addition, the RO also received VAMC Baltimore treatment 
records, dated in January and February 1995, which noted the 
veteran as being in counseling, as well as her contention 
that she was harassed both verbally and physically while in 
service.  

In June 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran's claims file 
was not available for review.  It was also noted that the 
veteran gave a very confusing story about being harassed in 
service by her sergeant.  The veteran reported that she was 
being treated for depression, and that she had become more 
upset, anxious, and depressed since seeing a news story about 
sexual harassment at a U.S. Army base.  The examiner's 
preliminary diagnosis was dysthymic state and a personality 
disorder.  

In November 1997, the same examiner who had conducted the 
earlier examination, in June 1997, re-examined the veteran 
after having reviewed her claims file.  The examiner noted 
that the veteran had a long and complicated history of 
repeated depression which had not always responded to 
treatment.  The veteran was noted to have attempted suicide a 
number of times, and was currently taking Serzone.  The 
examiner reported that the veteran suffered from major 
depression and that he did not believe she was suffering from 
PTSD.  

In September 1997, the RO received a VAMC Baltimore discharge 
report, dated in June 1997, which noted that the veteran was 
taking Zoloft.  In October 1997, the RO received Sheppard 
Pratt treatment records, dated that same month, which 
reflected the veteran's treatment for major depression, PTSD, 
and alcohol abuse.  

In January 1998, the RO received additional VAMC Baltimore 
medical records, dated from October 1995 to September 1997.  
In particular, an October 1995 treatment record noted that 
the veteran had recently been robbed at gunpoint, that her 
grandmother had recently died, and that she reported a 
worsening of her psychiatric symptomatology since that time, 
with increased depression.  A treatment record, dated in 
October 1996, noted the veteran's report of a history of 
childhood physical and sexual abuse, a history of domestic 
violence, and a history of sexual harassment in the military.  
The veteran's complaints at that time included intrusive 
thoughts relating to her prior traumatic experiences.  In 
addition, a treatment record, dated in April 1997, noted the 
veteran's contention that recent news accounts, regarding a 
military trial for sexual misconduct at a U.S. Army base, had 
stimulated memories of her experiences in the military when 
she was sexually harassed.  The hospital discharge summary, 
dated in September 1997, reflected the veteran's report that 
she had started having problems with alcohol in the military 
"after she was violated."  She also indicated that her 
memory of rape had been awakened at the time of the Anita 
Hill-Clarence Thomas hearings in the U.S. Senate, and 
recently in the wake of the sexual misconduct scandal at a 
U.S. Army base.  The veteran reported that she would never 
forget her experiences, that she would like an admittance of 
guilt and violation, as well as validation that she was 
telling the truth.  

That same month, the veteran and her mother testified before 
a hearing officer at the VARO in Baltimore.  The veteran 
reported that her experiences with sexual harassment in the 
military had come back to her after she viewed the news with 
respect to the sexual misconduct scandal at a U.S. Army base.  
The veteran stated that, while in service, she had informed 
her superiors about her abusive First Sergeant, but had been 
told that men were like that, or given other types of 
excuses.  She also testified that she had first began to 
suffer in service from depression after the sexual harassment 
began, and had sought treatment at the base mental 
health/hygiene clinic.  The veteran reported that she had 
told her treating doctors what was happening to her, and they 
had treated her with Valium.  The veteran's mother reported 
that the veteran would call home from Germany and talk with 
her father about the harassment that was occurring, and that 
he would advise her on what to do.  In addition to her 
testimony, the veteran submitted to the RO a statement in 
support of her claim from Christine Skotzko, M.D., of the VA 
Maryland Health Care System.  Dr. Skotzko reported that the 
veteran had symptoms of depression in conjunction with 
symptoms of PTSD, from events that reportedly had occurred in 
service.  

The hearing officer advised the veteran, at the hearing, that 
he might find it necessary to request that a board of 
psychiatrists review the totality of her records and conduct 
an examination to determine the nature, extent, and severity 
of her condition.  The veteran stated she would cooperate 
with such an examination.

In January 1999, the veteran underwent examination by two VA 
examiners, who were asked to conduct a review of the 
veteran's file, consider the various diagnoses that had been 
reported, including depression, personality disorder, 
substance abuse, etc., and determine the nature, extent, and 
severity of any existing psychiatric disorder.

In the ensuing report, it was noted that the claims file had 
been thoroughly reviewed, and that both examiners had 
interviewed the veteran.  The report indicates that the 
veteran minimized the abusiveness of her parents as she had 
reported during previous examinations, and in this instance 
reported that she idolized her family, and found her parents 
to be very loving and caring individuals.  The veteran also 
reiterated previously made contentions with respect to her 
history in service, and the sexual harassment by her First 
Sergeant.  She reported that her level of functionability and 
degree of psychiatric symptomatology markedly worsened after 
news about the sexual misconduct disclosutres and 
investigation at a U.S. Army base.  The veteran also 
indicated that, since then, she had been feeling angry and 
depressed most of the time, and had constant intrusive 
memories of her First Sergeant approaching her and demanding 
sexual relations. 

The examiners noted in there discussion that the veteran had 
a history of a rather chaotic upbringing that would very 
likely predispose her to a catastrophic reaction to 
particular stresses.  They indicated that her description of 
events while in the military was not particularly well 
corroborated by documentation, but was very much in line with 
the sorts of behaviors that had been reported, in other 
contexts, to have occurred in the military.  This, in the 
judgment of both examiners, was very much in line with the 
sorts of trauma that would, in particular, predispose the 
veteran to a catastrophic psychiatric reaction.  Her history, 
the examiners noted, since release from active duty, showed a 
rather poor level of functioning, and most recently she was 
having some difficulty maintaining herself outside the 
psychiatric hospital setting.  The examiners reported that 
the fact that the veteran's recollection of her childhood 
significantly differed from prior documentation may not have 
been very surprising, when one considered that persons who 
had had such chaotic and unsupportive childhoods often later 
in life idolized their parents and minimized any traumas in 
childhood.  This was noted as a more or less normal reaction 
to a rather horrific childhood experience.  Furthermore, the 
examiners felt it was possible that some of the prior 
compensation and pension examination reports had focused too 
much on this discordance between the veteran's recollection 
of childhood events and prior documentation, and had 
attributed all of her psychiatric symptoms to the 
developmental stage.  Rather, in the judgment of the two 
examiners, that particular chaotic period in the veteran's 
early development predisposed her to any sort of traumas that 
she might have encountered along her life and to have 
particularly maladaptive coping skills.  Thus, the examiners 
opined that the veteran did have PTSD, and that a good amount 
of her current symptoms were directly related to that 
diagnosis.  

They reported a final diagnosis of Axis I:  (1) PTSD, 
moderate; (2) Dysthymia;
(3) History of alcohol dependence in remission; (4) History 
of cocaine dependence, in remission; Axis II:  Borderline and 
dependent personality traits, rule out disorder; Axis III:  
Cardiovascular disease; Axis IV:  Financial problems;  Axis 
V: Global assessment of functioning (GAF) score - 60.  

II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, she has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The record contains 
medical evidence of a current diagnosis of PTSD, her own lay 
evidence regarding inservice stressors in the form of 
repeated episodes of sexual harassment, and medical-nexus 
evidence generally linking her PTSD to service.  Thus, the 
veteran's claim is well grounded.  See Patton v. West, 12 
Vet.App. 272, 276-77 (1999).

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

We note that the evidence required to warrant a grant of 
disability benefits does not have to be conclusive.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that, even after a claim is found 
to be well grounded, establishing service connection for that 
disability requires medical evidence establishing a current, 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If the claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

The Board recognizes that the present case, which involves no 
contention that military combat stressors occurred, falls 
within the category of situations, such as allegations of 
sexual assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton, supra, at 281.  
Furthermore, we are aware that, under Paragraph 5.14c(5), 
Part III, of VA's Adjudication Procedure Manual, M21-1 (Feb. 
20, 1996), it is noted that service records may not contain 
evidence of personal assault, and that alternative sources, 
including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, 
may provide credible evidence of an in-service stressor 
premised on personal assault.  See YR v. West, 11 Vet.App. 
393, 399 (1998).

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, stated, with respect to the 
sufficiency of stressors to support a diagnosis of PTSD, that 
a more subjective test has been adopted under the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association (DSM-IV).  In order for a 
stressor to sufficiently support a diagnosis of PTSD, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

When asked to interpret the first element (a diagnosis of 
PTSD), the Court of Appeals for Veterans Claims held that "a 
clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor." Cohen, supra, at 149.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff rule" to service 
connection awards).  The Court also discussed, with approval, 
judicial caselaw implying that such a rule "could be applied 
in case where competent medical evidence showed that [the 
victim's] preexisting mental state made [her] 'more 
susceptible to [psychological] injury from the [aggressor's] 
conduct.'").  Id.

As to the sufficiency of PTSD stressors, the Court stated:

In view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the 
asserted stressors, in terms of DSM-IV's two 
requirements, is a medical question requiring 
examination and assessment of the veteran by a 
mental-health professional.  See West (Carleton) 
v. Brown, 7 Vet.App. 70, 79 (1994) (noting that 
"a significant diagnostic feature of PTSD 
requires that the sufficiency of the stressor be 
clinically established").  Hence, the Board can 
reject favorable medical evidence as to stressor 
sufficiency only on the basis of independent 
medical evidence, accompanied by an adequate 
statement of reasons or bases, and only after 
first seeking clarification of an incomplete 
examination report (whether or not such 
clarification is actually provided by the original 
examiner) pursuant to applicable VA regulatory 
provisions . . . .

Cohen, supra, at 142.

Under VA's doctrine of reasonable doubt, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the 
applicable law, and upon consideration of all the evidence of 
record, the Board finds that the evidence is at least in 
equipoise, with respect to whether the veteran has PTSD 
linked to inservice stressor events.

We fully recognize that the record indicates several 
psychiatric diagnoses, and that the diagnosis of PTSD has not 
been consistently established over the years.  The most 
recent medical findings of record, however, are contained in 
the January 1999 VA examination report, which was 
specifically requested by the RO hearing officer to reconcile 
the lack of consistency in prior diagnostic findings.  That 
report, based upon review of the entire record and 
examination of the veteran by two physicians, contains a 
diagnosis of PTSD, which the report reflects is related to 
the veteran's traumatic experiences while in military 
service.  As demonstrated by the applicable law, discussed 
above, it is the province of the professional examiners, not 
the Board, to determine whether the claimed stressors are 
sufficient to support a diagnosis of PTSD.

The veteran's service medical records document that she 
suffered from tension and stress, and was treated for 
depression.  Supportive statements submitted by persons who 
served with the veteran substantiate her contentions that she 
was being sexually harassed, that this made her very 
distraught, and that she feared for her life.  Furthermore, 
the veteran's mother testified at the veteran's personal 
hearing that the veteran had called home many times and 
complained that she was being harassed and that she feared 
for her life.  The Board finds the evidence, including the 
various statements and hearing testimony, to be mutually 
consistent, and to provide a holistic view of the traumatic 
incidents which the veteran experienced in service.

Therefore, the record does contain medical evidence 
establishing a clear diagnosis of the disorder, credible 
evidence that the claimed inservice stressors actually 
occurred, and a link, established by the medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  Thus the record is at least in equipoise.  Where 
the record demonstrates an approximate balance of positive 
and negative evidence, the doctrine of reasonable doubt is 
applicable.  Accordingly, after resolving reasonable doubt in 
the veteran's favor the Board finds that service connection 
for PTSD is warranted.  

Given that there are other, non-PTSD diagnoses of record, it 
will be necessary for the RO to determine, based upon the 
medical evidence, the extent to which the service-connected 
disability shall be evaluated under the VA Schedule for 
Rating Disabilities.


ORDER

Entitlement to service connection for PTSD is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

